DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for” in claims 8 and 9.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-9, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 recites limitation “the same upper item” and “the first”.  There is insufficient antecedent basis for this limitation in the claim.
  Claims 1, 5, 6 recite “is used”.  It is not clear to which part of the limitation above “is used” is referring to.
Claims 2, 3, 4 – the limitation “two or more relation items” is believed to be referring to “the two or more relation items”, and thus, should be corrected accordingly.

Claims 8 and 12 recite limitation “the same upper”.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 12 and 13 recite limitation “the input record”.  There is insufficient antecedent basis for this limitation in the claim.  Please note that there are at least three unrelated records are recited in the claim.  It is not clear if all three records are meant to be the same, and thus, it is not clear to which one of the records the input record is referring to.

All the dependent claims are needs to be examined as well for the proper anteceding basis in view of the objections above.  
Claims 8, 12 comprise limitation - 
“third data in which the search target item and the relation item not associated with the first data and the second data are associated with each other”.
it is not clear of what the limitation actually requires.  It is undue to determine of what actually is associated with third data and what is not associated each other. Thus, different embodiments are possible –
“third data in which the search target item and the relation item [is/are?] not associated with the first data”.  It is unclear of what is not associated with the first data – just the relation item or both -  “the search target item and the relation item”.
It is unclear of what items are associated with each other - “the first data and the second data are associated with each other”? OR “the relation item … and the second data are associated with each other”?  Thus, it is not clear of what is actually requires by the claim.

Dependent claims are rejected for being depending on the rejected independent claims.  
Appropriate correction required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-9, 12-13, 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
The independent claims 1, 5 recite an “apparatus”, but recite no hardware in the system to perform the claimed steps.  Although claim 1 recites “using a computer” and “the computer refers to”, it is not clear if the cited computer is a part of the apparatus or a standalone computer, which is used to execute some of the steps.  It is also noted that the mere recitation of a machine (apparatus) in the preamble in a manner such that the machine fails to patentably limit the scope of the claim does not make the claim statutory under 35 U.S.C. § 101, as seen in the Board of Patent Appeals Informative Opinion Ex parte Langemyr et al. (Appeal 2008-1495), http:llwww.uspto.govlweblofficesldcomlbpailitslfdO814 95.pdf.  One of ordinary skill in the art may conclude that the steps associated with invention may reasonably be implemented as mere software 
Thus, the claims lack the necessary physical articles or objects to constitute a machine or manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter.  As such, the claimed steps fail to fall within a statutory category and are considered general concepts that weigh against patent-eligibility.

NOTE the claim 6 is statutory, however, the claim 6 is subject to a judicial exception.  Further, once the claims 1-5, 8-9, 12-13, 18-20 are statutory, they likewise would be rejected under the judicial exception, similar to the rejection of claim 6 below.

Claim 6 (and claims 1-5, 8-9, 12-13, 18-20 once statutory) is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   The claim recites a data structure with relations and associations with other items.
However, the search specifying which data structure to use covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the computer is caused” nothing in the claim element precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a computer to perform the search and determining that there is the upper item associated. The computer in both steps is recited at a high-level of generality (i.e., as a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Objections 
Claims 1, 5-6, 8 and 12 are objected to because of the following informalities:  
Claims 1, 5-6, 12 comprise optional language. The use of "if" creates a situation where the step does not have to occur (See MPEP 2111.04).  To make it clear that the condition will occur at some point, change "if" to "when".
Claims 1, 5, 8-9 recite preamble - “searching a search target item associated with a relation item specified from among a plurality of relation items … from among a plurality of search target items”, which is perplexing and is advised to be revised.
Claims 5, 9 recite “a upper item”, which should be corrected to “an upper item”.
Claim 9 recites “seventh data in which the relation item not included in the sixth data”, which should be corrected to “seventh data in which the relation item is not included in the sixth data”.
” otherwise it is not clear if some means are added to the adding.
NOTE it seems most of the claims lacks the proper sentence structure and punctuations and should be checked for a proper grammar.
Appropriate correction required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewak et al. (US 2003/0195873) in view of Kobayashi (US 2001/0010048).

Regarding claim 1, Lewak teaches an information search apparatus for searching a search target ([0103]) item associated with a relation item specified from among a plurality of relation items ([0101]) by using a computer from among a plurality of search target items: 
item is associated with two or more of relation items among the plurality of relation items ([0092], [0108]), second data in which the search target item related to the relation item associated with the same upper item among the plurality of search target items is associated with the upper item ([0109], [0370]-[0371]), and third data in which the search target item and the relation item not 
when a search is performed under a predetermined search condition in which one or more relation items are specified from among the plurality of relation items, the computer refers to the first data ([0128], [0234]-[0235]), and if it is decided that there is the upper item associated with part or all of the one or more relation items ([0346], [0349]), at least the second data is searched and if it is decided that there is not the associated upper item ([0222]), only the third data is searched ([0150], [0321]-[0322]).
Lewak teaches that data is divided into groups by various search conditions and only certain groups are searched.  A first lookup is performed in the conjunctive group for presence of a string in the Disjunctive group [0234]-[0235], all other groups that comprise query conditions are checked as well and if the string is not present the group is omitted [0322].  The string is input in an array structure, which used to store data that linked in the groups [0218] by means of pointers [0296], [0563].  Such search in groups through by means of pointers to determine if data matching the query is present in order to avoid searching every group is construed to be analogous to the limitation the computer refers to the first data, and if it is decided that there is the upper item associated with part or all of the one or more relation items, at least the second data is searched and if it is decided that there is not the associated upper item, only the third data is searched (I.e. Lewak discloses linking items through the matrix structure array, which connects data through pointers and not tree structure as claimed).
However, if Lewak does not explicitly teach if it is decided that there is the upper item associated with part or all of the one or more relation items, at least the second data is searched and if it is decided that there is not the associated upper item, only the third data is searched, Kobayashi discloses the same in paragraphs [0051]-[0053], [0088]. 


Regarding claim 2, Lewak as modified teaches the information search apparatus according to claim 1, wherein the first data is data in which the same upper item is associated with two or more relation items satisfying a predetermined upper item creation condition (Lewak [0051], [0092], [0215], Kobayashi F6, [0051]-[0053]).

Regarding claim 3, Lewak as modified teaches the information search apparatus according to claim 1, wherein the database includes fourth data in which the same second upper item is associated with two or more upper items among the plurality of the upper items, and fifth data in which the second upper item is associated with the search target items related to the relation items associated via the upper item with the same second upper item among the plurality of search target items (Lewak [0053]-[0054], [0059], [0213], Kobayashi [0050]-[0053]); and 
when a search is performed under a predetermined search condition in which two or more relation items are specified from among the plurality of relation items, the computer refers to the fourth data, and if it is decided that there is the second upper item associated via the upper item with two or more relation items satisfying the predetermined search condition, the fifth data is searched (Lewak [0128], [0234]-[0235], [0322], Kobayashi [0051]-[0053], [0088]).

Regarding claim 4, Lewak as modified teaches the information search apparatus according to claim 1, wherein when a search is performed under a predetermined search condition in which two or 

Regarding claim 5, Lewak teaches an information search apparatus for searching a search target ([0103]) item associated with a relation item specified from among a plurality of relation items  ([0101]) by using a computer from among a plurality of search target items: 
wherein a database having a data structure comprising sixth data in which a upper item associated with two or more search target items among the plurality of search target items is associated with the relation items related to the two or more search target items ([0092], [0108]), and seventh data in which the relation item not included in the sixth data and the search target item related to the relation item are associated with each other  ([0160]-[0163]), and eighth data in which the same upper item is associated with two or more search target items among the plurality of search target items ([0053]-[0054], [0059], [0213]), is used ([0110], [0117]); and 
the computer refers to the sixth data and if it is decided that there is the upper item associated with the specified relation item, the search target item associated with upper item is extracted from the eighth data and is output as a search result ([0128], [0234]-[0235]), and the computer refers to the seventh data, and if it is decided that there is the search target item related to the specified relation item, the search target item is output as a search result ([0150], [0321]-[0322], [0346], [0349]).
Lewak teaches that data is divided into groups by various search conditions and only certain groups are searched.  A first lookup is performed in the conjunctive group for presence of a string in the 
However, if Lewak does not explicitly teach if it is decided that there is the search target item related to the specified relation item, the search target item is output as a search result, Kobayashi discloses the same in paragraphs [0051]-[0053], [0088]. 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Lewak to to search seventh structure if there is no associated upper item as disclosed by Kobayashi.  Doing so would reduce search time and an amount of data needed to be searched (Kobayashi [0004]).

Regarding claim 6, Lewak teaches a non-transitory computer readable medium storing a program which causes a computer to execute a step of searching, from among a plurality of search target items ([0103]), the search target item associated with a relation item specified from among a plurality of relation items ([0101]): 
wherein in the step, a database having a data structure comprising first data in which the same upper item is associated with two or more of relation items among the plurality of relation items ([0092], [0108]), second data in which the search target item related to the relation item associated with the same upper item among the plurality of search target items is associated with the upper item ([0109], [0370]-[0371]), and third data in which the search target item and the relation item not 
when a search is performed under a predetermined search condition in which one or more relation items are specified from among the plurality of relation items ([0128], [0234]-[0235], ([0346], [0349]), the computer is caused to refer to the first data and to search at least the second data if it is decided that there is the upper item associated with part or all of the one or more relation items, and to search only the third data if it is decided that there is not the associated upper item  ([0150], [0222], [0321]-[0322]).
Lewak teaches that data is divided into groups by various search conditions and only certain groups are searched.  A first lookup is performed in the conjunctive group for presence of a string in the Disjunctive group [0234]-[0235], all other groups that comprise query conditions are checked as well and if the string is not present the group is omitted [0322].  The string is input in an array structure, which used to store data that linked in the groups [0218] by means of pointers [0296], [0563].  Such search in groups through by means of pointers to determine if data matching the query is present in order to avoid searching every group is construed to be analogous to the limitation the computer is caused to refer to the first data and to search at least the second data if it is decided that there is the upper item associated with part or all of the one or more relation items, and to search only the third data if it is decided that there is not the associated upper item.
However, if Lewak does not explicitly teach it is decided that there is the upper item associated with part or all of the one or more relation items, and to search only the third data if it is decided that there is not the associated upper item [0051]-[0053], [0088]. 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Lewak to to search second structure if there is no associated upper item as disclosed by 

Regarding claim 18, Lewak as modified teaches the information search apparatus according to claim 2, wherein the database includes fourth data in which the same second upper item is associated with two or more upper items among the plurality of the upper items, and fifth data in which the second upper item is associated with the search target items related to the relation items associated via the upper item with the same second upper item among the plurality of search target items; and when a search is performed under a predetermined search condition in which two or more relation items are specified from among the plurality of relation items, the computer refers to the fourth data, and if it is decided that there is the second upper item associated via the upper item with two or more relation items satisfying the predetermined search condition, the fifth data is searched (Lewak [0128], [0234]-[0235], [0322], Kobayashi [0051]-[0053], [0088]).

Regarding claim 19, Lewak as modified teaches the information search apparatus according to claim 2, wherein when a search is performed under a predetermined search condition in which two or more relation items are specified from among the plurality of relation items, the computer refers to the first data, and if it is decided that there is the upper item associated with two or more relation items satisfying the predetermined search condition, the second data is searched and if it is decided that there is not the upper item associated with two or more relation items satisfying the predetermined search condition, the third data is searched (Lewak [0128], [0234]-[0235], [0322], Kobayashi [0051]-[0053], [0088]).

.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewak et al. (US 2003/0195873) in view of Nagato (US 2019/0228314).

Regarding claim 8, Lewak teaches an apparatus for updating a database, which is used for an information search apparatus for searching a search target ([0103]) item associated with a relation item specified from among a plurality of relation items by using a computer from among a plurality of search target items ([0101]), and 
which has a data structure comprising first data in which the same upper item is associated with two or more of relation items among the plurality of relation items ([0109], [0370]-[0371]), 
second data in which the search target item related to the relation item associated with the same upper item among the plurality of search target items is associated with the upper item ([0109], [0370]-[0371]), and third data in which the search target item and the relation item not associated with the first data and the second data are associated with each other ([0110], [0117], [0160]-[0163]), comprising: 

updating means for updating the database by associating the same upper item with two or more relation ([0025], [0290] [0573], [0576]) items satisfying a predetermined upper item creation condition ([0114], [0116]).

Lewak discloses linking items through the matrix structure array, which connects data through pointers and not tree structure as described in the specification.  Lewak discloses setting an association in the matrix between “ItemSelector” (same upper item) and “Items” (relation items) [0290].
However, to merely obviate such reasoning, Nagato discloses associating the same upper item with two or more relation items satisfying a predetermined upper item creation condition ([0102]-[0103]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Lewak to to associating the same upper item with relation items as disclosed by Nagato.  Doing so would optimize searching by gradually reducing subtrees as the targets of matching (Nagato [0137]).

Regarding claim 9, Lewak teaches an apparatus for updating a database, which is used for an information search apparatus for searching a search target item ([0103]) associated with a relation item specified from among a plurality of relation items by using a computer from among a plurality of search target items ([0101]), 
which has a data structure comprising sixth data ([0109], [0370]-[0371]) in which a upper item associated with two or more search target items among the plurality of search target items is associated with the relation items ([0109], [0370]-[0371]) related to the two or more search target items , and 

adding means for adding the search target items and the relation items related thereto ([0138]-[0140], [0365]), and 
updating means for updating the database by associating the same upper item with two or more search target items ([0025], [0290] [0573], [0576]) satisfying a predetermined upper item creation condition ([0114], [0116]).
Lewak discloses linking items through the matrix structure array, which connects data through pointers and not tree structure as described in the specification.  Lewak discloses setting an association in the matrix between “ItemSelector” (same upper item) and “Items” (relation items) [0290].
However, to merely obviate such reasoning, Nagato discloses associating the same upper item with two or more relation items satisfying a predetermined upper item creation condition ([0102]-[0103]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Lewak to to associating the same upper item with relation items as disclosed by Nagato.  Doing so would optimize searching by gradually reducing subtrees as the targets of matching (Nagato [0137]).

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHMUELI et al. (US 2012/0166440) in view of Vermeulen et al. (US 7,702,640).


which has a data structure comprising first data in which the same upper item is associated with two or more of relation items among the plurality of relation items ([0017], [0024], also see “junction node” 606), 
second data in which the search target item related to the relation item associated with the same upper item among the plurality of search target items is associated with the upper item ([0024], [0031]), and 
third data in which the search target item and the relation item not associated with the first data ([0026] as in “disjoint sub tree”) and the second data are associated with each other ([0028], [0031] where disjoint sub trees are associated by the root), and the third data is divided into third data A in which the relation item not associated with any of the upper items is associated with the search target item and third data B in which the relation item associated with the upper item is associated with the search target item ([0019], [0026], [0033]), comprising: 
an adding step in which, when the relation item not associated with any of the upper items and the search target item associated with this relation item are input, a record of this relation item and this search target item is added into the third data A ([0032]-[0033], [0072]); and 
when the relation item associated with the upper item and the search target item associated with this relation item are input, only the third data B of the third data is searched and thereby, regarding the same search target item as the search target item ([0021] “Only parent-child edge types are used”, [0056], [0058] “only the second task (searching the sub-stream correlated with the second 
if the relation item which is associated with the same upper item together with the relation item is found in the third data B, a record of the search target item and the relation item is deleted from the third data B ([0061], [0085]) and a record in which the same upper item is associated with the search target item is added into the second data ([0069], [0071])


SHMUELI does not explicitly teach if the relation item which is associated with the same upper item together with the relation item is not found in the third data B, the input record is added into the third data B.  However, Vermeulen discloses the same in C11L45 – C12L8.  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of SHMUELI to add recorded to third data if there is no relation with upper item as disclosed by Vermeulen.  Doing so would provide efficiency and speed with which instances of index access (Vermeulen C5L48-49).
NOTE, Vermeulen likewise discloses if the relation item which is associated with the same upper item together with the relation item is found in the third data B in C10L65-67, C11L25-35 and further obviates the teachings of SHMUELI.
  
Regarding claim 13, SHMUELI teaches a method for updating a database, which is used for an information search apparatus for searching a search target item associated with a relation item specified from among a plurality of relation items by using a computer from among a plurality of search target items ([0018], [0079]), and 

an adding step in which, when the search target item not associated with any of the upper items and the relation item associated with this search target item are input, a record of this search target item and this relation item is added into the seventh data A ([0032]-[0033], [0072]); and 
when the search target item associated with the upper item and the relation item associated with this search target item are input, only the seventh data B of the seventh data is searched and thereby, regarding the same relation item as the relation item  ([0021] “Only parent-child edge types are used”, [0056], [0058] “only the second task (searching the sub-stream correlated with the second tree) yields a search result”, [0069] “each solution is contained within a single sub-tree and does not cross over into another sub-tree”), 
if the search target item which is associated with the same upper item together with the search target item is found in the seventh data B ([0061], [0085]), a record of the relation item and the search target item is deleted from the seventh data B and a record in which the same upper item is associated with the input relation item is added into the sixth data ([0069], [0071])


NOTE, Vermeulen likewise discloses if the relation item which is associated with the same upper item together with the relation item is found in the third data B in C10L65-67, C11L25-35 and further obviates the teachings of SHMUELI.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646.  The examiner can normally be reached on Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/POLINA G PEACH/               Primary Examiner, Art Unit 2165                                                                                                                                                                                         	March 22, 2021